             Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 1 of 17



 1   Raymond J. Tittmann, No. 191298
     Robert D. Whitney, No. 296015
 2
     TITTMANN WEIX LLP
 3   One Market, Spear Tower, 36th Floor
 4   San Francisco, California 94105
     Phone: (415) 851-0530
 5   rtittmann@tittmannweix.com
 6   rwhitney@tittmannweix.com

 7   Attorneys for Plaintiff Voyager Indemnity Insurance Company
 8
     Paul T. Llewellyn, No. 216887
 9   Kenneth M. Walczak, No. 247389
10   LEWIS & LLEWELLYN LLP
     601 Montgomery Street, Suite 2000
11   San Francisco, California 94111
12   Phone: (415) 800-0590
     pllewellyn@lewisllewellyn.com
13   kwalczak@lewisllewellyn.com
14   Attorney for Plaintiffs Mato Miloglav, Mare Miloglav and
15   Annette Ivanko

16                           UNITED STATES DISTRICT COURT
17            NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
18
19    VOYAGER INDEMNITY INSURANCE                 Case No. 5:20-cv-07722
20    COMPANY, MATO MILOGLAV,
      MARE MILOGLAV, and ANNETTE                  COMPLAINT FOR DECLARATORY
21    IVANKO,                                     RELIEF, CONTRIBUTION, BREACH
                                                  OF CONTRACT, AND BAD FAITH
22        Plaintiffs,

23                      v.

24    BLACKBOARD SPECIALTY
      INSURANCE COMPANY, INC. as
25    successor in interest to HAMILTON
      SPECIALTY INSURANCE COMPANY,
26    INC.,

27        Defendant

28
30        Case No. 5:20-cv-07722               1
          COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                           FAITH
                Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 2 of 17



 1         Plaintiffs VOYAGER INDEMNITY INSURANCE COMPANY, MATO
 2   MILOGLAV, MARE MILOGLAV, and ANNETTE IVANKO, by and through their
 3   respective undersigned counsel, for their Complaint against Defendant BLACKBOARD
 4   SPECIALTY INSURANCE COMPANY, as successor in interest to HAMILTON
 5   SPECIALTY INSURANCE COMPANY, INC. hereby allege and state as follows:
 6                                         INTRODUCTION
 7         1.       This is an action for declaratory relief, contribution, breach of contract, and
 8   bad faith failure to defend against Defendant BLACKBOARD SPECIALTY
 9   INSURANCE COMPANY, as successor in interest to HAMILTON SPECIALTY
10   INSURANCE COMPANY, INC. (“Hamilton”). It arises as a result of Hamilton’s
11   declination of a defense to its insureds, both the named insured Plaintiffs MATO
12   MILOGLAV and MARE MILOGLAV and their daughter and real estate manager
13   Plaintiff ANNETTE IVANKO, and refusal to participate in such defense with a carrier
14   currently providing those respective defenses, Plaintiff VOYAGER INDEMNITY
15   INSURANCE COMPANY (collectively with the Miloglavs and Ivanko, the “Plaintiffs”).
16         2.       As a result of Hamilton’s refusal to participate in the defense, Voyager has
17   expended its own funds to defend the Miloglavs and Ivanko. Additionally, both the
18   Miloglavs and Ivanko have incurred and continue to incur defense costs beyond those
19   covered under the Voyager policy. The Miloglavs and Ivanko would not have otherwise
20   incurred these costs had Hamilton complied with its contractual obligations and
21   participated in the defense of its insureds. Hamilton has unreasonably denied a defense to
22   the Miloglavs and Ivanko, causing all Plaintiffs to incur additional costs that they would
23   not otherwise have expended had Hamilton complied with its duties under its policy and
24   governing California law.
25                                              PARTIES
26         3.       Voyager is a corporation organized and existing under the laws of the state of
27   Georgia and operates its principal place of business in Atlanta, Georgia. At all times
28   relevant to this Complaint, Voyager is and has been authorized to transact the business of
30         Case No. 5:20-cv-07722                 2
           COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                            FAITH
                 Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 3 of 17



 1   insurance, and does transact the business of insurance, in the state of California.
 2          4.       Mato Miloglav is a natural person who is a citizen of the State of California
 3   and a resident of this judicial district.
 4          5.       Mare Miloglav is a natural person who is a citizen of the State of California
 5   and a resident of this judicial district.
 6          6.       Ivanko is a natural person who is a citizen of the State of California and a
 7   resident of this judicial district. Ivanko is Mato Miloglav and Mare Miloglav’s daughter,
 8   and the plaintiffs in the underlying lawsuit allege that at all times relevant to the action,
 9   she served as the Miloglavs’ real estate manager.
10          7.       Upon information and belief, Hamilton is or was a corporation organized and
11   existing under the laws of the State of Delaware and operates or operated its principal
12   place of business in New York, New York.
13          8.       Upon information and belief, in or about 2018 Hamilton transferred its
14   interests to Blackboard Specialty Insurance Company, including but not limited to, its
15   interests and obligations under the Hamilton insurance policy at issue in this matter.
16          9.       Upon information and belief, Blackboard is a corporation organized and
17   existing under the laws of the State of Delaware and operates its principal place of
18   business in Princeton, New Jersey.
19                                    JURISDICTION AND VENUE
20          10.      Jurisdiction: This Court has jurisdiction over this action, pursuant to 28
21   U.S.C. § 1332(a) because complete diversity exists between the parties and the amount in
22   controversy exceeds the sum or value of $75,000, exclusive of interest and costs.
23          11.      This Court has jurisdiction over Plaintiffs’ declaratory judgment cause of
24   action pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §§ 2201 and 2202,
25   which grant the United States District Courts jurisdiction to declare the “rights and other
26   legal relations of any interested party making such a declaration, whether or not further
27   relief is or could be sought.”
28          12.     Venue is proper in this judicial district, pursuant to 28 U.S.C. § 1391,
30         Case No. 5:20-cv-07722                     3
            COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                             FAITH
                 Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 4 of 17



 1   because a substantial part of the events or omissions giving rise to this claim occurred in
 2   Santa Clara County, which is situated within this district. Venue is also proper because
 3   this action concerns an underlying case styled as Summer Lewis, et al. v. Mato Miloglav,
 4   Individually and as Trustee for the Mato and Mare Miloglav Trust, et al., Case No.
 5   18CV03218 (the “Underlying Lawsuit”) that is currently proceeding in the Superior Court
 6   of California, County of Santa Cruz, a court located in a county situated within this
 7   district.
 8            13.    Intradistrict Assignment: Pursuant to Civil L.R. 3-5(b) and 3-2(c) and (e),
 9   this civil action arises out of Santa Clara and Santa Cruz Counties and should therefore be
10   assigned to the San Jose Division.
11                                    FACTUAL BACKGROUND
12         A. The Policies
13            14.    Hamilton issued policy number AAHS1000009104 to named insureds Mare
14   and Mato Miloglav, effective from March 1, 2017 to March 1, 2018. The Hamilton Policy
15   provides a $1 million per occurrence limit, a $1 million limit for Personal & Advertising
16   Injury, and is subject to a General Aggregate limit of $2 million.
17            15.    Upon information and belief, a true, correct, and complete copy of a policy
18   issued by Hamilton to the Miloglavs for the policy period of March 1, 2016 to March 1,
19   2017 is attached to this Complaint as Exhibit 1.
20            16.    Upon information and belief, the Declarations Page for the Hamilton Policy
21   is attached to this Complaint as Exhibit 2.
22            17.    Upon information and belief, the provisions of the Hamilton Policy are
23   identical or substantially similar to those in the 2016-17 policy Hamilton issued to the
24   Miloglavs.
25            18.    Upon information and belief, the Hamilton Policy’s “Other Insurance”
26   provisions provide, in relevant part, as follows:
27   ///
28   ///
30           Case No. 5:20-cv-07722               4
             COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                              FAITH
             Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 5 of 17



 1         SECTION IV – COMMERCIAL GENERAL LIABILITY
           CONDITIONS
 2         ****
           4.  Other Insurance
 3
                   If other valid and collectible insurance is available to the insured for a
 4                 loss we cover under Coverages A or B of this Coverage Part, our
                   obligations are limited as follows:
 5
                   a. Primary Insurance
 6
                      This insurance is primary except when Paragraph b. below applies.
 7                    If this insurance is primary, our obligations are not affected unless
                      any of the other insurance is also primary. Then, we will share with
 8                    all that other insurance by the method described in Paragraph c.
                      below.
 9                 ***
                   c. Method of Sharing
10                    If all other insurance permits contribution by equal shares, we will
                      follow this method also. Under this approach each insurer
11                    contributes equal amounts until it has paid its applicable limit of
                      insurance or none of the loss remains, whichever comes first.
12
                      If any of the other insurance does not permit contribution by equal
13                    shares, we will contribute by limits. Under this method, each
                      insurer’s share is based on the ratio of its applicable limit of
14                    insurance to the total applicable limits of insurance of all insurers.
15         19.     Upon information and belief, the Hamilton Policy’s “Who is an Insured”
16   provision provides, in relevant part, as follows:
17         SECTION II – WHO IS AN INSURED
           ****
18         2.  Each of the following is also an insured:
               ***
19             b. Any person (other than your “employee” or “volunteer worker”), or
                  any organization while acting as your real estate manager.
20
21         20.     Voyager issued Commercial Lines Policy number AMW 003988 to named
22   insureds Mare & Mato Miloglav, effective from March 1, 2018 to March 1, 2019. The
23   Voyager Policy provides a $1 million per-occurrence limit and is subject to a $2 million
24   General Aggregate limit.
25         21.     A true, correct, and complete copy of the Voyager Policy is attached to this
26   Complaint as Exhibit 3.
27         22.     The Voyager Policy’s “Other Insurance” provisions provide, in relevant part,
28   as follows:
30         Case No. 5:20-cv-07722               5
           COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                            FAITH
             Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 6 of 17



 1         SECTION IV – COMMERCIAL GENERAL LIABILITY
           CONDITIONS
 2         ****
           4.  Other Insurance
 3
                  If other valid and collectible insurance is available to the insured for a
 4                loss we cover under Coverages A or B of this Coverage Part, our
                  obligations are limited as follows:
 5
                  b. Primary Insurance
 6
                     This insurance is primary except when Paragraph b. below applies.
 7                   If this insurance is primary, our obligations are not affected unless
                     any of the other insurance is also primary. Then, we will share with
 8                   all that other insurance by the method described in Paragraph c.
                     below.
 9                ***
                  c. Method of Sharing
10                   If all other insurance permits contribution by equal shares, we will
                     follow this method also. Under this approach each insurer
11                   contributes equal amounts until it has paid its applicable limit of
                     insurance or none of the loss remains, whichever comes first.
12
                     If any of the other insurance does not permit contribution by equal
13                   shares, we will contribute by limits. Under this method, each
                     insurer’s share is based on the ratio of its applicable limit of
14                   insurance to the total applicable limits of insurance of all insurers.
15         23.    Subject to a complete reservation of its rights under its policy and at law,
16   Voyager agreed to defend the Miloglavs against the Underlying Lawsuit.
17         24.    Subject to a complete reservation of its rights under its policy and at law,
18   Voyager agreed to defend Ivanko against the Underlying Lawsuit.
19      B. The Underlying Lawsuit
20         25.    On October 31, 2018, Plaintiffs Summer Lewis, individually; Summer Lewis
21   as Guardian ad Litem for Minors Sophia Obledo, Savannah Obledo, and Scarlett Obledo;
22   Evangeline Lewis; and Zachariah Lewis (together, the “Underlying Plaintiffs”) filed the
23   Underlying Lawsuit against the Miloglavs, individually and in their capacities as trustees
24   for the Mato and Mare Miloglav Trust, and Does 1-50 Inclusive.
25         26.    On March 12, 2019, the Underlying Plaintiffs filed a First Amended
26   Complaint, which added Ivanko as a Defendant in the Underlying Lawsuit. The First
27   Amended Complaint asserted a total of thirteen causes of action, of which nine were
28   asserted against Ivanko: (1) breach of implied warranty of habitability; (2) breach of
30         Case No. 5:20-cv-07722                  6
           COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                            FAITH
             Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 7 of 17



 1   statutory warranty of habitability; (3) nuisance; (4) breach of covenant of quiet
 2   enjoyment; (5) negligence; (6) negligent violation of statutory duty; (7) intentional
 3   infliction of emotional distress; (8) unlawful business practices; and (9) violation of Civil
 4   Code § 1942.4. All causes of action asserted against Ivanko were made against her jointly
 5   with the Miloglavs. The remaining four causes of action were asserted against the
 6   Miloglavs only: (1) Lessor’s Retaliation in violation of Santa Cruz County Code §
 7   8.43.020; (2) Deceit; (3) Violation of Civil Code § 1942.5; and (4) Violation of Penal
 8   Code § 496.
 9         27.     The operative pleading in the Underlying Lawsuit is the Underlying
10   Plaintiffs’ Third Amended Complaint, filed on August 9, 2019. The Third Amended
11   Complaint maintains all thirteen of the Underlying Plaintiffs’ causes of action, all of
12   which are asserted against the Miloglavs. As against Ivanko, the Third Amended
13   Complaint asserts all causes of action except for Lessor’s Retaliation. As with the First
14   Amended Complaint, all claims asserted against Ivanko are asserted against her jointly
15   with the Miloglavs.
16         28.     A true, correct, and complete copy of the Third Amended Complaint in the
17   Underlying Lawsuit is attached to this Complaint as Exhibit 4.
18         29.     The Underlying Plaintiffs generally allege that they leased an apartment
19   owned by the Miloglavs located in Watsonville, California, between April 15, 2017 and
20   April 1, 2018.
21         30.     The Underlying Plaintiffs claim that throughout their tenancy, the property
22   suffered from severe habitability defects. The Underlying Plaintiffs allege that these
23   defects were present from the beginning of their occupancy through the date they vacated
24   the premises.
25         31.     The Underlying Plaintiffs allege that the habitability defects included the
26   presence of paint chips throughout the property as a result of work performed before their
27   tenancy, exposure to excessively high levels of toxic contaminants, absence of heating
28   due to a faulty thermostat, a leaking bathroom skylight, and that a bathroom skylight
30         Case No. 5:20-cv-07722                  7
           COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                            FAITH
             Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 8 of 17



 1   cover flew off the roof. The Underlying Plaintiffs also alleged that the unit they rented
 2   from the Miloglavs was an illegal and unpermitted unit.
 3         32.      The Underlying Plaintiffs claim that these habitability defects arose, at least
 4   in part, as a result of the Miloglavs’ and Ivanko’s negligence.
 5         33.      The Underlying Plaintiffs further claim that they notified the Miloglavs and
 6   Ivanko of the problems they experienced at the property, but that the Miloglavs and
 7   Ivanko failed to have the defects timely repaired.
 8         34.      The Underlying Plaintiffs allege that Ivanko served as the Miloglavs’ real
 9   estate manager throughout their tenancy at the property.
10         35.      As a result of the allegations made against the Miloglavs and Ivanko in the
11   Underlying Lawsuit, the Underlying Plaintiffs claim to have sustained damages, including
12   for bodily injury.
13      C. Hamilton’s Coverage Denial
14         36.      The Miloglavs and Ivanko each tendered their respective defenses to
15   Hamilton.
16         37.      The Miloglavs tendered the dispute that ultimately led to the filing of the
17   Underlying Lawsuit to Hamilton and requested a defense under the Hamilton Policy on or
18   around June 26, 2018.
19         38.      Hamilton denied coverage to the Miloglavs, stating that the pleadings in the
20   Underlying Lawsuit failed to trigger the insuring agreements in the Hamilton Policy and,
21   further, that exclusions in the Hamilton Policy operated to bar coverage to the Miloglavs
22   completely.
23         39.      By letter dated February 20, 2020, Ivanko tendered the Underlying Lawsuit
24   to Hamilton.
25         40.      By letter dated June 25, 2020, Hamilton denied coverage, stating that the
26   pleadings in the Underlying Lawsuit failed to trigger the insuring agreements in the
27   Hamilton Policy and, further, that exclusions in the Hamilton Policy operated to bar
28   coverage to Ivanko completely.
30         Case No. 5:20-cv-07722               8
           COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                            FAITH
             Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 9 of 17



 1         41.    A true, correct, and complete copy of Hamilton’s denial letter to Ivanko is
 2   attached to this Complaint as Exhibit 5.
 3         42.    The Underlying Plaintiffs state claims against both the Miloglavs and Ivanko
 4   that potentially fall within the Hamilton Policy’s coverage.
 5         43.    Hamilton’s denial of coverage and refusal to participate in the defense of its
 6   insureds is without basis in its own policy language or California law, and is therefore
 7   unreasonable and without proper cause.
 8                                 FIRST CLAIM FOR RELIEF
 9                             (Declaratory Relief – by All Plaintiffs)
10         44.    Plaintiffs restate, reallege, and incorporate by reference the allegations
11   asserted in the foregoing paragraphs as though set out in full herein.
12         45.    An actual controversy has arisen and now exists between Plaintiffs and
13   Hamilton regarding their respective rights and duties under the various insurance policies
14   identified above. Plaintiffs contend that:
15                a. The Underlying Plaintiffs state claims against both the Miloglavs and
16                   Ivanko that potentially fall within the Hamilton Policy’s coverage.
17                b. The Pleadings in the Underlying Lawsuit trigger Hamilton’s duty to
18                   defend its insureds, the Miloglavs and Ivanko, under the insuring
19                   agreements in the Hamilton Policy.
20                c. The exclusions in the Hamilton Policy do not preclude coverage to all
21                   claims asserted in the Underlying Lawsuit.
22                d. No other policy defense that would completely preclude Hamilton’s duty
23                   to indemnify ultimate liability with respect to all claims in the Underlying
24                   Lawsuit is available to Hamilton.
25                e. Hamilton owes the Miloglavs and Ivanko, and each of them, a duty to
26                   defend with respect to the Underlying Lawsuit.
27                f. Hamilton owes Voyager an obligation of contributing to the Miloglavs’
28                      and Ivanko’s defense costs from the date of tender until such time as a
30         Case No. 5:20-cv-07722                    9
           COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                            FAITH
             Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 10 of 17



 1                   judgment in the Underlying Action is entered or other undisputed facts
 2                   that preclude any possibility of liability to the Miloglavs or Ivanko that is
 3                   covered under the terms of the Hamilton Policy.
 4         46.    Plaintiffs are informed and believe that Hamilton disputes these declarations.
 5         47.    Plaintiffs request that this Court declare the rights, obligations, and liabilities
 6   of the parties under the Hamilton Policy with respect to the Underlying Action.
 7   Specifically, Plaintiffs are entitled to a judgment, pursuant to 28 U.S.C. § 2201 and Rule
 8   57 of the Federal Rules of Civil Procedure, declaring and adjudging that Hamilton must
 9   participate in the defense of the Miloglavs and Ivanko.
10         48.    This action is ripe for declaratory judgment pursuant to Rule 57 of the
11   Federal Rules of Civil Procedure as authorized by 28 U.S.C. § 2201. A final ruling by
12   this Court will determine the rights and obligations of the parties and will settle the
13   controversy between them as to these insurance coverage issues.
14         49.    Accordingly, Plaintiffs request that this Court declare the relative rights,
15   duties, and obligations of the parties to this action with regard to the Hamilton’s duty to
16   defend the Underlying Action. Specifically, Plaintiffs request that the Court declare that
17   Hamilton has a duty to defend the Miloglavs and Ivanko under the terms of its policy and
18   California law and must therefore participate in the defense currently being provided.
19                               SECOND CLAIM FOR RELIEF
20                                   (Contribution – by Voyager)
21         50.     Voyager restates, realleges, and incorporates by reference the allegations
22   asserted in the foregoing paragraphs as though set out in full herein.
23         51.    Voyager and Hamilton are coinsurers of the Miloglavs. Hamilton insured the
24   Miloglavs, as relevant to the Underlying Lawsuit, from March 1, 2017 to March 1, 2018,
25   while Voyager insured the Miloglavs from March 1, 2018 to March 1, 2019.
26         52.    The Underlying Plaintiffs allege that they sustained damages as a result of
27   the Miloglavs’ conduct in the effective period of the Hamilton Policy and the effective
28   period of the Voyager Policy.
30         Case No. 5:20-cv-07722              10
           COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                            FAITH
             Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 11 of 17



 1         53.    The Underlying Plaintiffs’ allegations in the Underlying Lawsuit trigger the
 2   insuring agreement in the Hamilton Policy with respect to the Miloglavs.
 3         54.    No exclusion or other policy defense completely bars potential coverage to
 4   the Miloglavs under the Hamilton Policy.
 5         55.    The Miloglavs tendered their defense to Hamilton, but Hamilton improperly
 6   denied coverage. Hamilton has not defended the Miloglavs in the Underlying Lawsuit.
 7         56.    Voyager has defended the Miloglavs in the Underlying Lawsuit since
 8   November 27, 2018 based on their tender of the Underlying Lawsuit to Voyager dated
 9   July 6, 2018. In connection with its defense of the Miloglavs, Voyager has incurred
10   defense costs in which Hamilton is obligated to share.
11         57.    Accordingly, Voyager is entitled to a judgment representing Hamilton’s
12   share of the cost to defend the Miloglavs in the Underlying Lawsuit that it has and will
13   have (at the time of judgment) incurred, running from the date of the Miloglavs’ tender to
14   Hamilton.
15                                 THIRD CLAIM FOR RELIEF
16                                  (Contribution – by Voyager)
17         58.    Voyager restates, realleges, and incorporates by reference the allegations
18   asserted in the foregoing paragraphs as though set out in full herein.
19         59.    Under both the Hamilton Policy and Voyager Policy, Ivanko qualifies as an
20   insured due to her alleged service, at all times relevant to this action and the allegations in
21   the Underlying Action, as the Miloglavs’ real estate manager.
22         60.    The Underlying Plaintiffs allege in the Underlying Lawsuit that they
23   sustained damages as a result of Ivanko’s alleged conduct during the effective periods of
24   the Hamilton Policy and the Voyager Policy.
25         61.    The Underlying Plaintiffs’ allegations in the Underlying Lawsuit trigger the
26   insuring agreement in the Hamilton Policy with respect to Ivanko.
27         62.    No exclusion or other policy defense completely bars potential coverage to
28   Ivanko under the Hamilton Policy.
30         Case No. 5:20-cv-07722              11
           COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                            FAITH
             Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 12 of 17



 1         63.    Ivanko tendered her defense to Hamilton on February 20, 2020, but Hamilton
 2   improperly denied coverage. Hamilton has not defended Ivanko in the Underlying
 3   Lawsuit.
 4         64.    Voyager has defended Ivanko against the Underlying Action since June 19,
 5   2019. Hamilton is obligated under the terms of the Hamilton Policy to share in these
 6   defense costs with Voyager.
 7         65.    Accordingly, Voyager is entitled to a judgment representing Hamilton’s
 8   share of the cost to defend Ivanko in the Underlying Lawsuit that it has and will have (at
 9   the time of judgment) incurred, running from the date of Ivanko’s tender to Hamilton.
10                                 FOURTH CLAIM FOR RELIEF
11                              (Breach of Contract – by the Miloglavs)
12         66.    The Miloglavs restate, reallege, and incorporate by reference the allegations
13   asserted in Paragraphs 1-49 as though set out in full herein.
14         67.    The Hamilton Policy is a binding contract between the Miloglavs and
15   Hamilton that was in existence at the time the Underlying Lawsuit was filed and remains
16   in existence at present.
17         68.    The Miloglavs performed their obligations under the Hamilton Policy.
18         69.    By refusing to participate in the Miloglavs’ defense against the Underlying
19   Lawsuit, Hamilton breached the Hamilton Policy.
20         70.    As a result of Hamilton’s breach of the Hamilton Policy, the Miloglavs have
21   incurred, and are likely to incur in the future, defense costs beyond those covered by
22   Voyager.
23                                  FIFTH CLAIM FOR RELIEF
24                                  (Bad Faith – by the Miloglavs)
25         71.    The Miloglavs restate, reallege, and incorporate by reference the allegations
26   asserted in Paragraphs 1-49 and 66-70 as though set out in full herein.
27         72.    The causes of action in the Underlying Lawsuit state claims against the
28   Miloglavs that potentially fall within the Hamilton Policy’s coverage.
30        Case No. 5:20-cv-07722                  12
           COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                            FAITH
             Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 13 of 17



 1         73.    The causes of action against the Miloglavs in the Underlying Lawsuit are not
 2   completely barred by operation of exclusion or other policy defense.
 3         74.    Accordingly, Hamilton owes the Miloglavs a duty to defend with respect to
 4   the Underlying Lawsuit.
 5         75.    The Miloglavs timely notified Hamilton of the Underlying Lawsuit and
 6   requested that it participate in their defense against the Underlying Plaintiffs’ claims.
 7         76.    Hamilton denied coverage for and refused to participate in the defense of the
 8   Miloglavs in the Underlying Lawsuit.
 9         77.    Hamilton’s denial of coverage to the Miloglavs is unreasonable and without
10   basis in the language of the Hamilton Policy or California law.
11         78.    Hamilton’s unreasonable denial of coverage to the Miloglavs was not
12   prompted by an honest mistake, bad judgment, or negligence. Rather, Hamilton’s denial
13   of coverage was a conscious and deliberate act taken to deny benefits owed to the
14   Miloglavs under the terms of the Hamilton Policy and California law.
15         79.    Hamilton’s denial of coverage unfairly frustrates the purposes of the
16   Hamilton Policy, which obligates Hamilton to defend the Miloglavs against any
17   potentially covered liability.
18         80.    Hamilton’s denial of coverage disappoints the Miloglavs’ reasonable
19   expectations as to coverage and deprives them of the benefits of the agreement,
20   specifically a complete defense against the Underlying Lawsuit.
21         81.    As a result of Hamilton’s tortious conduct, the Miloglavs have incurred, and
22   are likely to incur in the future, defense costs for which they are personally responsible
23   beyond those covered under the Voyager Policy and other damages to be proved at trial.
24                                    SIXTH CLAIM FOR RELIEF
25                                (Breach of Contract – by Ivanko)
26         82.    Ivanko restates, realleges, and incorporates by reference the allegations
27   asserted in Paragraphs 1-49 as though set out in full herein.
28         83.      The Hamilton Policy is a binding contract between Ivanko and Hamilton that
30         Case No. 5:20-cv-07722                  13
           COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                            FAITH
               Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 14 of 17



 1   was in existence at the time the Underlying Lawsuit was filed and remains in existence at
 2   present. While Ivanko is not a named insured shown on the Hamilton Policy’s declaration
 3   pages, the provisions of the Hamilton Policy provide that Ivanko is treated as an insured
 4   by virtue of her alleged service as the Miloglavs’ real estate manager.
 5         84.     The Miloglavs and Ivanko performed their obligations under the Hamilton
 6   Policy.
 7         85.     By refusing to participate in Ivanko’s defense against the Underlying
 8   Lawsuit, Hamilton breached the Hamilton Policy.
 9         86.     As a result of Hamilton’s breach of the Hamilton Policy, Ivanko has incurred,
10   and is likely to incur in the future, defense costs beyond those covered by Voyager.
11                               SEVENTH CLAIM FOR RELIEF
12                                     (Bad Faith – by Ivanko)
13         87.     Ivanko restates, realleges, and incorporates by reference the allegations
14   asserted in Paragraphs 1-49 and 82-86 as though set out in full herein.
15         88.     The causes of action in the Underlying Lawsuit state claims against Ivanko
16   that potentially fall within the Hamilton Policy’s coverage.
17         89.     The causes of action against Ivanko in the Underlying Lawsuit are not
18   completely barred by operation of exclusion or other policy defense.
19         90.     Accordingly, Hamilton owes Ivanko a duty to defend with respect to the
20   Underlying Lawsuit.
21         91.     Ivanko timely notified Hamilton of the Underlying Lawsuit and requested
22   that it participate in the defense against the Underlying Plaintiffs’ claims.
23         92.     Hamilton denied coverage for and refused to participate in the defense of
24   Ivanko in the Underlying Lawsuit.
25         93.     Hamilton’s denial of coverage to Ivanko is unreasonable and without basis in
26   the language of the Hamilton Policy or California law.
27         94.     Hamilton’s unreasonable denial of coverage to Ivanko was not prompted by
28   an honest mistake, bad judgment, or negligence. Rather, Hamilton’s denial of coverage
30        Case No. 5:20-cv-07722                14
           COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                            FAITH
             Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 15 of 17



 1   was a conscious and deliberate act taken to deny benefits owed to Ivanko under the terms
 2   of the Hamilton Policy and California law.
 3         95.     Hamilton’s denial of coverage unfairly frustrates the purposes of the
 4   Hamilton Policy, which obligates Hamilton to defend Ivanko against any potentially
 5   covered liability.
 6         96.     Hamilton’s denial of coverage disappoints Ivanko’s reasonable expectations
 7   as to coverage and deprives her of the benefits of the agreement, specifically a complete
 8   defense against the Underlying Lawsuit.
 9         97.     In denying coverage more than four months after the lawsuit was tendered,
10   Hamilton unreasonably delayed its claim decision, particularly given that the issues cited
11   in its letter denying coverage formed an identical or substantially similar basis for its
12   denial as it had made in previously denying coverage to the Miloglavs.
13         98.     As a result of Hamilton’s tortious conduct, Ivanko has incurred defense costs
14   for which she is personally responsible beyond those covered under the Voyager Policy
15   and other damages to be proved at trial.
16                                              PRAYER
17         WHEREFORE, Plaintiffs pray for judgment against Hamilton as follows:
18         On the First Claim for Relief, for Declaratory Relief against Hamilton, all
19   Plaintiffs pray for judgment as follows:
20         1.      For an order declaring and adjudging in Plaintiffs’ favor on each of the points
21   raised in Paragraph 45, subparagraphs a-f;
22         2.      For attorneys’ fees, witness costs, and costs of litigation incurred by
23   Plaintiffs to procure relief against Hamilton;
24         3.      For costs of suit herein; and
25         4.      For such other relief as the Court deems just and proper.
26         On the Second Claim for Relief, for Contribution, Voyager prays for judgment
27   as follows:
28         1.       For damages to Voyager from Hamilton’s failure to provide benefits due to
30         Case No. 5:20-cv-07722                15
           COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                            FAITH
            Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 16 of 17



 1   the Miloglavs under the Hamilton Policy resulting in Voyager’s assumption of all defense
 2   costs with respect to the Underlying Lawsuit;
 3         2.      For attorneys’ fees, witness costs, and costs of litigation incurred by Voyager
 4   to procure relief against Hamilton;
 5         3.      For costs of suit herein; and
 6         4.      For such other relief as the Court deems just and proper.
 7         On the Third Claim for Relief, for Contribution, Voyager prays for judgment
 8   as follows:
 9         1.      For damages to Voyager from Hamilton’s failure to provide benefits due to
10   Ivanko under the Hamilton Policy resulting in Voyager’s assumption of defense costs
11   with respect to the Underlying Lawsuit;
12         2.      For attorneys’ fees, witness costs, and costs of litigation incurred by Voyager
13   to procure relief against Hamilton;
14         3.      For costs of suit herein; and
15         4.      For such other relief as the Court deems just and proper.
16         On the Fourth and Fifth Claim for Relief, for Breach of Contract and
17   Insurance Bad Faith, the Miloglavs pray for judgment as follows:
18         1.      For damages in an amount to be proved at trial;
19         2.      For attorneys’ fees, witness costs, and costs of litigation incurred by the
20   Miloglavs to procure relief against Hamilton;
21         3.      For costs of suit herein; and
22         4.      For such other relief as the Court deems just and proper.
23         On the Sixth and Seventh Claims for Relief, for Breach of Contract and
24   Insurance Bad Faith, Ivanko prays for judgment as follows:
25         1.      For damages in an amount to be proved at trial;
26         2.      For attorneys’ fees, witness costs, and costs of litigation incurred by Ivanko
27   to procure relief against Hamilton;
28         3.      For costs of suit herein; and
30         Case No. 5:20-cv-07722              16
           COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                            FAITH
          Case 5:20-cv-07722-LHK Document 1 Filed 11/02/20 Page 17 of 17



 1       4.    For such other relief as the Court deems just and proper.
 2   Dated: November 2, 2020            TITTMANN WEIX LLP
 3
 4
 5                                      By:     /s/ Raymond J. Tittmann
 6                                            Raymond J. Tittmann
                                              Robert D. Whitney
 7
                                        Attorneys for Plaintiff Voyager Indemnity
 8                                      Insurance Company
 9
10   Dated: November 2, 2020            LEWIS & LLEWELLYN LLP
11
12
13                                      By:     /s/ Paul T. Llewellyn (with permission)
14                                            Paul T. Llewellyn
                                              Kenneth Walczak
15
                                        Attorneys for Plaintiffs Mato Miloglav, Mare
16                                      Miloglav, and Annette Ivanko
17
18
19
20
21
22
23
24
25
26
27
28
30       Case No. 5:20-cv-07722              17
         COMPLAINT FOR DECLARATORY RELIEF, CONTRIBUTION, BREACH OF CONTRACT, AND BAD
31                                          FAITH
